Case 1:20-cv-01254-MN Document 5-31 Filed 10/02/20 Page 1 of 2 PagelD #: 1768

Law Bulletin

Information Network | *gngr

 

Case Number: 2019CHI- 12793

Case Name: THE BOOTH FAMILY TRUST, Dv KAPOOR JOHN

Jurisdiction: Chancery Division [Chicago, HL 60602]

Complaint: GENERAL CHANCERY FILED JURY DEMAND)

Filed: 1HO1/19

Activity Date: 01/30/20

Activity: VOLUNTARY DISMISSAL, NON-SUI'T OR DISMISSED BY
AGREEMENT

Participant:

259454,
\

Case 1:20-cv-01254-MN Document 5-31 Filed 10/02/20 Page 2 of 2 PagelD #: 1769
1

T

Attorney Code: 12453

IN THE CIRCUIT COURT or cook county 1LL1NoK
COUNTY DEPARTMENT, CHANCERY DI
|

THE BOOTH FAMILY TRUST, Derivatively;

on Behalf of ARORN, INC.,
Plaintiff,
Vv.
JOHN WN. KAPOOR at al.,
Defendants,
-and-

AKORN, INC.,

Nominal Defendant.

!
|

‘
t

 

Case No. 20198

Judge: Honoretile Sanjay T. Tatlor

 

ER FOR VOLUNTARY DISMISSAL W. I

This cause having come before the Court on Plaintiff's Routin
Dismiss, and the Court being fully advised in the premises:

IT IS HEREBY ORDERED that this action is dismissed with

bear its own costs.

Entered:

Attn. No.: 12453

John D. Scheflow

CAFFERTY CLOBES MERIWETHER
& SPRENGEL

150 South Wacker Drive, Suite 3000

Chicago, fllinois 60606

Telephone: (312) 782-4880

Facsimile: (312) 782-4485

Local Counsel for Plaintiffs

—

Honorable Sanja

|

SION

H12793

<i

PREJUDICE

é Voluntary Motion to

prejudice, with each side to

a
y Tailor

 

 
